DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-8, 10-14, 17-19 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0338632 to Kaplan.	As to claim 1, Kaplan discloses a dissolvable microneedle array for transdermal insertion into a patient comprising: a base portion [0152]; a plurality of microneedles including a first controlled release layer , the controlled release layer comprising a bioactive component and a first biocompatible polymer that interacts with the first bioactive component [0067] to provide a controlled release profile of the first bioactive component, wherein the first bioactive component is complexed with, integrated to, or otherwise encapsulated by the first biocompatible polymer to form the first controlled release component, the plurality of microneedles including a second controlled release layer, the second controlled release layer comprising a second bioactive component and a second biocompatible polymer of the second bioactive component to provide a controlled release profile of the second bioactive component, wherein the second bioactive component is complexed with or integrated into, or otherwise encapsulated by the second biocompatible polymer within the second controlled release layer, wherein the second bioactive component is different from the first bioactive components and/or -by-layer with a silk .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 20 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0338632 to Kaplan in view of US 2008/0269685 to Singh.	As to claims 9, 20 and 23, Kaplan discloses the microneedle array as claimed but fails to disclose wherein the first or second controlled release layers comprise one or more trigger signals selected from the group consisting of trigger signals based on thermal triggers, electric-field triggers, light triggers and ultrasound triggers. In analogous prior art, Singh discloses a microneedle array wherein controlled release layers comprise one or more trigger signals, including ultrasound triggers [0039]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the first or second controlled release layers comprises one or more trigger signals, including ultrasound triggers, to improve the wettability of the device. 



Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 5-14 and 16-23  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDY SCOTT LEE whose telephone number is (571)270-7410. The examiner can normally be reached 8:00am-4:00pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BRANDY S LEE/Primary Examiner, Art Unit 3783